Citation Nr: 1332238	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  12-23 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating greater than 10 percent prior to May 14, 2013 and a rating greater than 20 percent from May 14, 2013 for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from May 1943 to February 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran had a hearing before the Board in January 2013 and the transcript is of record.

The case was brought before the Board in March 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The case is once again before the Board for appellate consideration of the issue on appeal.  

During the pendency of this appeal, in a July 2013 rating decision, the RO awarded the Veteran an increased rating to 20 percent, effective May 14, 2013, for his bilateral sensorineural hearing loss.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and has been appropriately rephrased above.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his hearing loss is worse than currently rated.  In support of his claim, the Veteran submitted a July 2012 private audiological examination and a subsequent January 2013 medical opinion from the private audiologist.  In those opinions, the audiologist indicated the Veteran's hearing loss is severe to very severe bilaterally, and the particular type of hearing loss is not correctable by hearing aids.

The July 2012 audiogram indicates a speech recognition test was conducted using the "VA recognized test," but it was not specifically made clear whether the examiner used the Maryland CNC test.

In contrast, VA examinations dated in April 2012 and May 2013 indicate hearing loss, but not to the same "severe" level described by the private audiologist.  In fact the May 2013 VA examiner specifically indicated that aside from some impairment in communication, the Veteran's hearing loss did not significantly impact the Veteran's daily functioning or ability to maintain employment.

The Board previously remanded the claim in part because the April 2012 VA examination, a mere three months prior to the July 2012 private audiogram, indicated such dramatically different results.  It was also unclear whether the private audiological results were valid for VA rating purposes in accordance with 38 C.F.R. § 4.85(a) (2012).  The Board instructed the RO or AMC to seek clarification from the July 2012 private audiologist regarding what speech recognition test was used, and also to afford the Veteran a new VA examination.

The Veteran was afforded a new VA examination in May 2013 and, indeed, based on the new examination, the Veteran was awarded a higher rating as noted in the introduction.

There is no indication in the claims folder, however, that clarification was requested or obtained from the July 2012 private audiologist.  Specifically, diagnostic ratings for hearing loss may only be awarded based on testing results in accordance with the relevant regulations.  In particular, speech recognition scores can only support a VA disability rating if performed using the Maryland CNC speech discrimination test.  See 38 C.F.R. § 4.85(a).  Here, although the July 2012 audiologist indicated speech recognition testing was done in accordance with the "VA recognized test" it is not apparent whether the Maryland CNC test in particular was used.  The private examination report is currently inadequate for rating purposes.  However, because the results could affect the Veteran's rating, VA has a duty to ask the private examiner to clarify the report.  See Savage v. Shinseki, 24 Vet. App. 259 (2010).

Corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Any attempts to contact the private audiologist must be documented.  The RO or AMC must also take this opportunity to obtain any additional, pertinent medical treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, in contacting the Veteran, the RO must request that the Veteran provide authorization such that the RO may attempt to obtain the private treatment records from his private audiologist, to include any audiometric testing performed since July 2012.  Based on the Veteran's response, the RO must attempt to procure copies of all records from all identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2. The RO must contact the Veteran's private audiologist to determine whether the Veteran's July 2012 speech recognition scores were obtained using the Maryland CNC test.  Also, the private audiologist should be asked to assign numerical designations for the auditory thresholds at the tested frequencies.  If the RO is unable to make contact with the July 2012 private audiologist, or if no response is received from him within a reasonable amount of time, the RO must document such results in the claims file.

3. Upon receipt of all additional records, the RO must review the evidence and complete any additional development warranted by the new evidence, to include affording the Veteran a new VA examination if warranted by the new evidence.

4. Following completion of the above, the claim must be readjudicated.  If the benefit sought is not granted, the Veteran and his representative must be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim is to be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

